Fourth Court of Appeals
                                       San Antonio, Texas
                                           No. 04-18-00536-CR

                                        IN RE Miguel CHAVEZ

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Patricia O. Alvarez, Justice

         On August 1, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.


           It is so ORDERED on August 7, 2018.


                                                           _________________________________
                                                           Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2006CR0659, styled The State of Texas v. Miguel Chavez, pending in the
175th Judicial District Court, Bexar County, Texas, the Honorable Mary D. Roman presiding.